﻿
Mr. President, a tradition dating back to the early days of this Organization confers upon me the privilege of being the first speaker, at the opening of our debate, to convey to you, my colleague and friend Dante Caputo, my warm and friendly congratulations on your election as President of the forty-third session of the General Assembly of the United Nations. I am certain that you will do honour to that high office with the same qualities that have marked your steady leadership of Argentine diplomacy.
I should also like to express my appreciation of and respect for Ambassador Nita Barrow, distinguished representative of Barbados, whose merits enriched our choice for the direction of our work.
I once again pay a tribute to the outstanding diplomatic talent of the Secretary-General, Ambassador Javier Perez de Cuellar. His untiring efforts in building peace and strengthening the United Nations make him worthy of the appreciation of the whole international community.
When I addressed this Assembly for the first time three years ago there prevailed in international affairs grave forebodings and repeated violations of the purposes and principles of the United Nations Charter. The language of confrontation between the super-Powers was becoming sharper owing to the use of advanced military technologies capable of spreading the risk of nuclear war to outer space. The persistence of localized tension and disputes frustrated the efforts to attain of the ideals of peace and security.
As I return here today I find that the world situation has improved somewhat. The practice of East-West detente, which seemed condemned to oblivion, has been reborn. The United States and the Soviet Union have finally reached a concrete agreement on disarmament. Their leaders are to be commended for this historic feat.
Some regional conflicts, the protagonists worn out by the tragic toll of death and destruction, now see the dawning of a peaceful solution. In previous speeches I have condemned the recalcitrant attitude of South Africa in blocking the process of independence for Namibia, the violence which seemed to have taken hold for good in the Gulf region and the transgression of the principles of self-determination and non-interference in Afghanistan. Today it is comforting to change my words of warning and criticism to bear witness to the promising outlook for peace efforts aimed at putting an end to those conflicts.
In looking at the clearer skies on the world political horizon, I reaffirm my reverence for the United Nations and my belief in the effectiveness of its instruments. If the world is better today than it was yesterday, we must give credit for that to the decisive contribution of the United Nations. We still have before us, however, unfinished and challenging tasks to accomplish in obedience to the provisions of the Charter, Obstructions remain to eradicating apartheid, solving the Middle East crisis, putting an end to the suffering of the people of Lebanon and bringing peace to Central America. It is my hope that at the next session of the General Assembly we may note further progress in our quest for peace and harmony among peoples. 
As the representative of a nation which has always sought the establishment of a just and democratic world order based on the participation of all, I must stress that the task of transforming the world will be complete only after the strengthening and consolidation of co-operation for economic and social development. In this respect, unlike the remarks I have just made on the world political situation, my words today will not differ in substance or in tone from those of my previous statements. Because of the lack of progress in international economic relations, Brazil once again brings to the Assembly a message of apprehension, of disappointment, and renews to the developed world its proposals and claims.
Reaffirming its historical adherence to the highest ideals of international life and faithful to the will and the nature of its people, Brazil has inscribed in its new Constitution, which is about to be promulgated, the fundamental principles of its foreign policy; national independence; priority for human rights; the self-determination of peoples; non-interference; equality among States; the peaceful settlement of disputes; the defence of peace; repudiation of terrorism and racism; and co-operation among peoples for the progress of mankind. The representatives of the Brazilian people, when expressing in the Constitution the central demands and concerns of their own society, were perfectly attuned to the aspirations of the international community. They also embodied in their new charter the greatest aspiration of our continent - the integration of Latin America. 
The world, unfortunately, has come to realize how absurd is the unilateral ethos underlying the illusion that power - military, political, economic or technological power - could generate a just or even a merely stable international order. Strength cannot give birth to law, much less to peace and justice. This is what the Charter of the United Nations - and in particular its preamble - tells us.
Nevertheless there persists a disturbing tendency on the part of certain countries to place their national law above international law, both in political and in economic matters. To plead internal laws, or alleged national interests, in order to avoid compliance with obligations under international law violates the essential principle of pacta sunt servanda, which is a basic rule of civilized coexistence among nations.
The adventure of unilateralism cannot be replaced by self-contained bilateralism or selective multilateralism. Negotiations on matters of interest to the whole world community require the participation of all countries, large or small. Talks on peace and economic development, in particular, cannot be made into an empty exercise whereby power pays homage to law.
Regrettably, the atmosphere of dialogue which now brings the super-Powers closer together has not resulted in an effective readiness to widen the field of multilateral understanding. The elaboration of power schemes geared to redefining and freezing a vertically structured world order deserves nothing but condemnation.
The difficulties encountered during the third special session of the General Assembly devoted to disarmament illustrate the concern I have just voiced. The impossibility of obtaining a document based on consensus, only a few months after the first treaty on nuclear disarmament in history was signed, clearly indicates the magnitude of the obstacle hindering the participation of the international community as a whole in deliberations concerning its own survival. The decision made by President José Sarney to take part in that session, along with other Heads of State or Government, attests to the firmness of Brazil's stand in favour of the cause of disarmament and of its open and effective discussion in the relevant bodies.
So strong is our people's repudiation of weapons of mass destruction and so firm our purpose to develop nuclear technology exclusively for peaceful ends that the following precept is embodied in the new Brazilian Constitution; all nuclear activities in Brazilian territory will be permitted only for peaceful purposes and subject to approval by Congress.
This same spirit, already enshrined in the Treaty of Tlatelolco, prevails in the understandings between Argentina and Brazil in this field. The loyal and fruitful co-operation between the two countries belies the myth of a nuclear race in Latin America.
The constructive purpose inspiring Brazil's foreign policy led to the convening of the first meeting of States of the Zone of Peace and Co-operation of the South Atlantic, which was held in Rio de Janeiro last July. Part of a region which is assuming its own identity, founded on deeply shared interests and perceptions, the South Atlantic countries were able to explore further the many paths of open dialogue among equals offered by the Declaration of the South Atlantic as a Zone of Peace and Co-operation.
Our views coincided on important issues. We support the efforts for peace-building in southern Africa. We are concerned that, in spite of repeated appeals from this Assembly, negotiations have not yet begun on all aspects relating to the future of the Malvinas Islands. We believe it necessary that concrete measures be adopted, in particular by the militarily significant States, in order to ensure the non-introduction of nuclear and other weapons of mass destruction and the reduction of foreign military presence in the Zone of Peace and Co-operation. 
Ample possibilities exist for joint action in favour of development. We found significant points of common interest in the preservation of the environment, in the need to avoid the dumping of toxic wastes and in the implementation of the provisions of the United Nations Convention on the Law of the Sea. I have no doubt that the conclusions of the Rio de Janeiro meeting will receive widespread support from States Members of the United Nations.
The signing of the Geneva agreements and the beginning of the withdrawal of foreign troops from Afghanistan have rekindled hopes for a future of peace and development for that country. We commend the Secretary-General and his Special Representative, Mr. Diego Cordovez, for the United Nations participation in this process. We would only have wished that the entering into force of the mechanism for verification and control of the agreements, with the good offices of the United Nations, had been implemented only after due process.
The cease-fire between Iran and Iraq, welcomed by Brazil, brought the prospect of peace and economic reconstruction to the Gulf region. May I stress the extraordinary relevance of the United Nations in this initiative, as from the joint action of all members of the Security Council - over which Brazil had the honour to preside at that time - in consultation with the Governments of Iran and Iraq and with the constant, timely and balanced mediation of the Secretary-General.
In southern Africa, progress in the negotiations between Angola, South Africa and Cuba, with the mediation of the United States, augurs well for a peaceful and just solution to the question of Namibia under resolution 435 (1978), adopted 10 years ago by the Security Council. We hope that this will be the first step towards normalizing the situation in the southern part of the African continent through the elimination of all sources of tension and conflict. Brazil has underlined the need for strict respect for the territorial integrity of its South Atlantic neighbour, Angola, and for an immediate end to the illegal occupation of Namibia by South Africa. 
We regret that the odious practice of apartheid continues on its absurd course. The people and Government of Brazil long for the day when Namibia joins the community of independent nations. Peace and security can be assured in that region, so close to us, only when the odious institutionalized racism is eradicated.
In the Middle East repeated scenes of violence, which have shocked world public opinion, confirm that the self-determination of the Palestinian people in their own territory is an essential condition for solving the crisis. The Brazilian Government reiterates the need for respect for the rights of the Palestinian people, for Israel's complete withdrawal from the territories occupied since 1967 and for all States of the region to be able to exist in peace within internationally recognized borders. With those goals in mind, we continue to support the holding of an international conference on the situation in the Middle East, with the participation of all interested parties, including the Palestine Liberation Organization, the legitimate representative of the Palestinian people.
The apparent standstill of peace progress in Central America is viewed with concern by Brazil. It cannot be denied that the Esquipulas Agreement contributed to alleviating tension and that new hopes emerged with the Agreement. But the recurrence of incidents in areas of tension and the paralysis, which we hope is temporary, in the process of dialogue and understanding create a feeling of uncertainty as regards the future of Central America. As a member of the Contadora Support Group, Brazil hopes that a less tense international atmosphere may come to make it easier for the countries of the region to attain their objectives of peace and development.
Although there is progress on the political scene and signs of a future world free from war and truly committed to achieving lasting peace, the international economic, situation still troubles our spirits and challenges our minds. 
In the great majority of developing countries Members of this Organization, the dire facts continue to cry out for creative decisions which might break the stalemate that has been keeping those countries on the verge of collapse. We must no longer delude one another with rhetorical phrases and concepts. It is high time we openly admitted that a strong uneasiness is corroding the foundations of international economic co-operation.
Almost half a century has elapsed since we declared ourselves United Nations and, united, undertook to follow a common set of ideals among which was the fight against misery and hunger. One commitment was to halt the degradation of the most cherished values of our civilizations, irrespective of origins or beliefs. What has happened to us? Have we become less united than we were then?
We have only to look at this Assembly, as we meet for the forty-third consecutive year, to see that we are nations sharing universal principles and ideals. Whereas the hostilities of the Second World War had plunged us into the most hidden depths of terror and desolation, the seeds sown in San Francisco bore fruit in the Americas, in Asia, in Africa and in the Middle East - throughout the world. They are here, united, the nations which 50 years ago found themselves on opposing sides of the battlefield. They are here in this very place, united, the nations which in the following years achieved their independence, which was to a great extent the fruit of the same seeds of democracy sown in San Francisco.
Are we less united than before? No. We are more united then before, but not as united as we wish to be in the future.
It is therefore sad to note that we American, Asian, African brothers still suffer from the same horrors and the same desolation that so badly afflicted our forbears. While we have done away with wars, we have not yet been able to banish hunger, which is spreading endemically in pockets throughout the continents. We are all the more ashamed to see that hunger is present in and close to the most plentiful societies man has ever known.
Something is terribly wrong. The real growth of production in developing countries fell from an annual average rate of 5.5 per cent in the 1970s to an average of less than 3 per cent in the 1980s. The share of developing countries in the developed market economies shrank from 28 per cent in 1980 to 19 per cent in 1987, whereas that of the developed countries grew from 63 per cent to 71 per cent in the same period. In real terms the participation of developing countries in world exports suffered a decrease of approximately 25 per cent between 1963 and 1986. And something is terribly wrong when one notes that, due to the burden of external debt, the developing countries have to transfer abroad a great amount of the resources they so badly need for their economic development.
Brazil has, in the past few months, managed to reach with its private and government creditors a global agreement on the rescheduling of its external debt. We ate therefore keenly aware of the burdens weighing down on our economy. That is why we are convinced that only if and when the developed countries adopt appropriate policies shall we be able to reduce interest rates and improve the outlook for trade in debtor nations. Unfortunately, the erratic policy on international interest rates in recent years has thwarted the economic development of a whole generation. This policy has turned international trade into a complementary source of the reserves needed simply to service the external debt, with obvious adverse effects on expanding or even maintaining our economies' capacity to import.
This sad state of affairs has been made all the worse by a battery of constraints imposed vertically - from top to bottom. Proposals clothed in euphemistic language, such as "voluntary export restraints", cannot disguise the old formulas of protectionism and the spoliation or trade partners, formulas which are always at the root of the most serious recessions to shake the international economy this century.
It is our hope that the present multilateral negotiations of the General Agreement on Tariffs and Trade will make it possible for international trade to enter into a new cycle of expansion, on a more just and balanced basis. We cannot accept that the concept of trade without frontiers should be invoked to deny third-world countries the special, differentiated treatment they should receive. Nor can we accept that the developed countries should ignore the commitments they solemnly made when the Uruguay Round was launched and demand concessions from developing countries in exchange for revoking protectionist measures.
Moreover, it must also be acknowledged that legislative initiatives in some of the main trading countries are in essence clearly hostile, not only to international trade, but even to the scientific and technological capacity of the developing countries. My country, for example, is now under the threat of trade retaliation, simply because we - in accordance with international law and with the letter and spirit of agreements to which we are parties - have encouraged, in our own territory, research into and development of pharmaceutical products. We were taken aback to see the most ¿¡table and predictable rules of international trade and international law being violated unilaterally.
Therefore, conditions seem ripe for the General Assembly, responding to the appeal the President made in his inaugural statement, to relaunch on an effective, realistic and constructive basis, without resorting to rhetoric or recrimination, the North-South dialogue, without forgetting the great frustrations this endeavour has entailed so far.
The General Assembly is meeting at a good moment to change the course of history; to steer it in safer directions; to intensify the progress made in the fields of peace, the settlement of disputes and disarmament; and to reappraise and reinvigorate the already weakened international economic co-operation.
This year we celebrate the fortieth anniversary of the signing of the Universal Declaration of Human Rights. It is tragic that we are still unable to settle together the problems affecting, in vast areas of the world, the most elementary rights of mankind: the rights to life, health, shelter, food and work; in sum, those rights which assure the development and well-being of peoples.
Whereas in the task of building peace the day of hope is dawning upon the world, the struggle for development remains in frustrating darkness. It has been said that development is the new name for peace. If that is true, the Assembly cannot fail to measure up to the challenges of our times and to heed the urgent calls for justice and dignity. 
